DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/20/2022. These drawings are accepted.
Response to Amendment
In response to the last Office Action mailed on 03/11/2022, Applicant has canceled claims 13-14, amended claims 1, 2, 7 and 15. Accordingly, the claims are definite within the meaning of 35 USC § 112(b), thus, 35 USC § 112(b) rejection is withdrawn. Thus, claims 1-20 are currently pending in the subject application
Reasons for Allowance 
4.	The examiner is satisfied that the prior art has been fully developed and claims 1-12 and 15 are allowable. The following is an examiner's statement of reasons for allowance: 
Claims 1-12 and 15 filed on 02/25/2020 have been considered in view of the specification and the drawings of this application with respect to the references of the record.
The references of the record taken alone or in combination, fail to teach or suggest at least the features a three-phase inverter providing input signals including a high input signal and a low input signal to a first relay circuit, a second relay circuit and a third relay circuit; wherein the first relay circuit is associated with the first phase, the first relay circuit selectively receiving the input signals of the three-phase inverter and providing, by a first field- effect transistor (FET) driver, a first voltage via a high output to an open contact of a first relay and to a closed contact of a second relay or a second voltage via a low output to a closed contact of the first relay and to an open contact of the second relay; wherein the second relay circuit is associated with the second phase, the second relay circuit selectively receiving the input signals of the three-phase inverter and providing, by a second FET driver, the first voltage via a high output to an open contact of a third relay and to a closed contact of a fourth relay or the second voltage via a low output to a closed contact of the third relay and to an open contact of the fourth relay; and wherein the third relay circuit is associated with the third phase, the third relay circuit selectively receiving the input signals of the three-phase inverter and providing, by a third FET driver, the first voltage via a high output to an open contact of a fifth relay and to a closed contact of a sixth relay or the second voltage via a low output to a closed contact of the fifth relay and to an open contact of the sixth relays wherein the high output of the first FET driver, second FET driver or third FET driver is based on the high input signal of the three-phase inverter, and wherein the low output of the first FET driver, second FET driver or third FET driver is based on the low input signal of the three-phase inverter.
The closet references to the present invention are believed to be as follows: Glen (US 20020000781 A1). Glen discloses a motor controller for a centrifuge machine including a logic control module, one or more power cells, and one or more contactors. The logic control module is capable of interfacing with the main centrifuge controller and provides control over the power cells and contactors to provide a voltage ramp-up to accelerate the centrifuge basket. As such, the logic control module avoids the current draining problems associated with across the line starting of the centrifuge motor. The power cells receive a voltage from the main power supply, and output to the contactors variable power to control centrifuge motor speed. Further, the configuration of multiple contactors to reverse the power supplied to the centrifuge motor windings may eliminate the need for a second, reverse direction motor.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846